UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8586


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK ANTHONY REYNOLDS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   David A. Faber, Senior
District Judge. (5:04-cr-00088-2; 5:07-cv-00271)


Submitted:    July 29, 2009                 Decided:   August 17, 2009


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Anthony Reynolds, Appellant Pro Se.       Richard Christian
Pilger, IV, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark       Anthony    Reynolds      seeks    to    appeal    the   district

court’s order affirming the magistrate judge’s denial of bail in

Reynolds’    action      filed    under    28    U.S.C.A.       § 2255   (West     Supp.

2009).      This Court may exercise jurisdiction only over final

orders, see 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders.             See 28 U.S.C. § 1292 (2006); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).       We conclude that the district court’s order is an

appealable collateral order.              See, e.g., Pagan v. United States,

353 F.3d 1343, 1345-46 & n.4 (11th Cir. 2003) (collecting cases

adopting rule).          Although the order is immediately appealable,

we   dismiss     the    appeal    for    lack    of     jurisdiction     because    the

notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            This

appeal period is “mandatory and jurisdictional.”                             Browder v.

Dir.,    Dep’t     of    Corr.,    434    U.S.    257,        264   (1978)     (internal

quotation marks and citation omitted); accord Bowles v. Russell,

551 U.S. 205, __, 127 S. Ct. 2360, 2366 (2007) (“Today we make

                                           2
clear that the timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”).

             The district court’s order was entered on the docket

on   July   11,   2008.   The   notice   of   appeal   was   filed,   at   the

earliest, on November 18, 2008, ∗ more than two months after the

appeal period expired.      Because Reynolds failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  DISMISSED




      ∗
          See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                     3